MORRISON, Judge.
This is an appeal from the order of the Criminal District Court of Dallas County refusing to release appellant from confinement. From the record it appears that appellant is confined by virtue of a conviction, wherein he was assessed a sen-fence of eight years, m the Criminal District Court of Dallas County in which a motion to dismiss the appeal was this day granted in Cause No. 39,413. It is apparent that appellant is not illegally confined.
The judgment of the trial court is therefore affirmed.
The order of this Court in Cause No. 38,657, Ex parte Charles Melton LeFors, remanding appellant for extradition is suspended until such time as the appellant is discharged from further confinement under the penal judgments and charges of the State of Texas.